
	
		I
		111th CONGRESS
		1st Session
		H. R. 3432
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Space (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  long-distance rural commuters a deduction during periods when the local price
		  of gasoline exceeds $3 per gallon.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Commuters Relief Act of
			 2009.
		2.FindingsThe Congress hereby finds:
			(1)In 2009, the price of gasoline has risen to
			 record levels in many areas of the United States.
			(2)Rising gas prices present significant
			 challenges to commuters dependent on cars or other automobiles for
			 transportation to and from their places of employment.
			(3)Residents of rural areas are particularly
			 affected by increasing gasoline prices given their limited access to public
			 transportation and longer distances between homes and places of
			 employment.
			(4)The health of economies in many rural areas
			 is particularly susceptible to harm from the increasing price of
			 gasoline.
			(5)The documented incidence of poverty is
			 higher outside of metropolitan areas than within such areas.
			3.Deduction for
			 long-distance rural commuters during periods of high gasoline prices
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.High gasoline
				expenses for long-distance rural commuters
						(a)Allowance of
				deductionIn the case of an eligible individual, there shall be
				allowed as a deduction the sum of the amounts determined under subsection (b)
				for each high gasoline price month during the taxable year.
						(b)Amount of
				deduction
							(1)In
				generalThe amount determined under this subsection for each high
				gasoline price month shall be an amount equal to—
								(A)so many of the
				miles driven by the individual for each trip during such month between the
				individual’s principal place of abode and primary place of employment as
				exceeds 30 miles, multiplied by
								(B)the standard rate
				of mileage for use of an automobile for purposes of section 162(a) (as in
				effect for such month).
								(2)Increased
				deduction for car poolingFor
				any month, in the case of an eligible individual who car pools an average of 4
				trips per week during the 3-month period ending with such month, the standard
				rate of mileage under paragraph (1)(B) shall be increased by $0.30 with respect
				to each trip during which the individual car pools.
							(3)Car
				poolFor purposes of this subsection, an individual car pools on
				any trip if at least one other individual is in the highway motor vehicle
				during substantially all of the trip in connection with the employment of such
				other individual.
							(c)Monthly
				limitationThe amount determined under subsection (b) with
				respect to an individual for any month shall not exceed $100.
						(d)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means, with
				respect to any month, any individual if—
								(A)throughout such
				month, the distance between the individual’s principal place of abode and
				primary place of employment is more than 30 miles,
								(B)on at least 4 days during each week of such
				month, such individual commutes between such place of abode and place of
				employment using a highway motor vehicle—
									(i)which is fueled by gasoline or diesel fuel,
				and
									(ii)which is
				registered to such individual or to another individual as part of a car pooling
				arrangement between such individuals,
									(C)both such places
				are in rural areas, and
								(D)the family income
				of the family which includes the taxpayer does not exceed the median family
				income for the United States.
								(2)Rural
				areaThe term rural
				area means any nonmetropolitan area (as determined by the Office of
				Management and Budget for census purposes) with a population of not more than
				30,000.
							(e)High gasoline
				price monthFor purposes of this section—
							(1)In
				generalThe term high gasoline price month means
				any calendar month during which the average weekly retail price of regular
				grade gasoline (inclusive of taxes) for applicable PAD District is at least $3
				per gallon.
							(2)Applicable pad
				districtFor purposes of
				paragraph (1), the applicable PAD district is the Petroleum Administration for
				Defense District which includes most of the distance between the individual’s
				principal place of abode and primary place of employment.
							(f)Separate
				application to individuals filing joint returnsThis section
				shall be applied separately to individuals filing a joint
				return.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)High gasoline
				expenses for long-distance rural commutersThe deduction allowed
				by section
				224.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 224 and inserting the following new
			 items:
				
					
						Sec. 224. High gasoline expenses for
				long-distance rural commuters.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to calendar
			 months beginning after the date of the enactment of this Act and to taxable
			 years ending after such date.
			
